Citation Nr: 1620894	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  15-42 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to include as due to herbicide exposure.

2.  Entitlement to service connection for lung cancer, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel



INTRODUCTION

The Veteran served on active duty from January 1961 to June 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2014 and May 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.

The January 2014 rating decision denied entitlement to service connection for prostate cancer.  A notice of disagreement was received in September 2014, a statement of the case was issued in November 2015, and a substantive appeal was received in November 2015.

The May 2015 rating decision denied entitlement to service connection for lung cancer.  A notice of disagreement was received in June 2015, a statement of the case was issued in November 2015, and a substantive appeal was received in November 2015.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In July 2013 and March 2015, the Veteran submitted authorizations for VA to obtain private medical records from "Dr. S.K."  No attempt has been made to obtain these records.  It is therefore necessary to remand the Veteran's claims to attempt to obtain these records.  Because it appears that the most recent authorization of record may have expired, the Veteran should be requested to fill out a new form.  (The Board notes that the Veteran identified the doctor's address as "unknown" on the March 2015 form, but he had filled in an address in the July 2013 form.  If the Veteran again notes that Dr. S.K.'s address is unknown, the address that was provided on the July 2013 form should be used.)

On remand, all outstanding VA medical records should be obtained and associated with the claims file.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to fill out the appropriate authorization to allow VA to obtain his medical records from Dr. S.K. and for all health care providers who have treated him for his lung and prostate cancers.  The Veteran should also be notified that he may submit these records himself.  After securing any necessary releases, follow appropriate procedures and request any identified records.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.  

2.  Obtain copies of all of the Veteran's outstanding VA medical records and ensure that those copies are associated with the claims file. 

3.  After the development requested above has been completed, and after any additional development deemed appropriate, again review the record and readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




